USCA1 Opinion

	




          March 9, 1992     UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ___________________          No. 91-2262                                    UNITED STATES,                                      Appellee,                                          v.                                  MICHAEL J. AUSTIN,                                Defendant, Appellant.                                 ____________________                                        Before                              Torruella, Circuit Judge,                                         _____________                           Campbell, Senior Circuit Judge,                                     ____________________                              and Selya, Circuit Judge.                                         _____________                                                                                      ____________________                                    ORDER OF COURT                                Entered March  , 1992               This  appeal  presents  one issue  --  whether  the district          court,  under the  Sentencing  Guidelines, abused  its discretion          when  it ordered that, as part of appellant's supervised release,          he  remain  "continuously   employed  for  compensation   to  the          satisfaction  of his supervising officer throughout the period of          supervised release. . . . "  Assuming, without  deciding, that we          have jurisdiction to hear such a guidelines appeal, we  summarily          affirm the judgment  of the district court because  the merits of          the appeal do not present a substantial question.  See Local Rule                                                             ___          27.1.               The Sentencing Guidelines specifically provide  for the very          release  condition that  appellant is  challenging.   U.S.S.G.             5B1.4(a) contains a  list of standard conditions  recommended for          supervised  release.    One  of  these  conditions is  that  "the          defendant  shall work  regularly at  a  lawful occupation  unless          excused  by the  probation officer  for  schooling, training,  or          other acceptable reasons.  . . . "     5B1.4(a)(5).   Given this,          appellant's argument that the continuous employment  condition is          contrary to the "policies and law explicitly articulated"  by the          Sentencing Commission is without merit.               So ordered.               __________                                                  By the Court:                                                  FRANCIS   P.   SCIGLIANO,          Clerk                                                  By:                                                                            _____________________                                                      Chief Deputy Clerk